Opinion issued August 1, 2002 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00707-CR
____________

ROY RAMIREZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 913646



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant and counsel.  We have not yet issued a decision.  Accordingly,
the appeal is dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.